The Honorable John H. Dawson State Representative P.O. Box 336 Camden, Arkansas 71701-0336
Dear Representative Dawson:
This official Attorney General opinion is issued in response to your recent question regarding the payment by the City of Camden of a portion of the life and health insurance premiums for retired police and firemen.
You have asked:
  Is the city's payment of a portion of the life and health insurance premiums for retired police and firemen in conflict with state law?
This question was recently addressed in Opinion No. 97-131, a copy of which is enclosed. I concluded in that opinion that the city's payment of a portion of the insurance premiums for the city's fire and police department retirees violates state law, because such payments unlawfully increase or supplement the amount of benefits being received by the retirees in a manner that is contrary to the provisions of A.C.A. §24-11-101 through -830. Such payments are therefore impermissible under the principle that municipalities cannot pass laws that conflict with state law. See Ark. Const., art. 12, § 4.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh